﻿I should like, Sir, on behalf of my people, my Government and my President, Hajji Hassan Gouled Aptidon, to congratulate you most sincerely upon your election to the presidency of the thirty-fourth session of the General Assembly of the United Nations. Because of your personal qualities, your long experience and your wisdom, I am convinced that you will successfully discharge the onerous tasks that have been entrusted to you. In appointing you to this important function, the States represented here have paid a unanimous tribute to your people and to your country for the important role it is playing on both the African scene and the international scene under the wise and enlightened leadership of President Julius Nyerere. I can assure you that my delegation will always be ready to give you its unconditional support and active co-operation.
2.	I should like to express my gratitude and admiration to your predecessor, Mr. Lievano of Colombia, who directed the work of the thirty-third session with dedication and political skill.
3.	It is also a great pleasure for me to pay a tribute to our Secretary-General, Mr. Kurt Waldheim, for his outstanding competence in managing the affairs of our Organization, for his dedication and for his constant and tireless endeavours in defending the goals and fundamental principles for which our Organization was founded in order to promote peace and understanding among nations.
4.	The delegation of Djibouti is also happy to congratulate the State of Saint Lucia upon its accession to independence and we warmly welcome its admission to the United Nations family. We wish Saint Lucia every success.
5.	A few days ago Africa lost one of its sons. We wish to express our deep sorrow and profound sadness upon the untimely death of our brother, Agostinho Neto. His loyalty to his people in their struggle for independence, his unceasing battle against imperialism for the liberation of Africa and his qualities as a statesman have earned him the recognition and respect of all peoples, and those of Africa in particular. I should like to express our profound condolences to his dear family, his Government and his people.
6.	As we begin this thirty-fourth year, we are once again gathered here in order to seek solutions to the many questions which continue to confront the conscience of the world with all their political, economic and social complexities. The international community could not have chosen a better place than the United Nations, where the combined efforts of countries may be exerted in order to improve man's conditions as he seeks to fulfil his potential.
7.	Aware of its responsibilities and of the increasing anxieties that weigh upon the world, my country firmly supports the noble principles of the United Nations Charter. In this respect, my country is anxious to offer its co-operation and to make its modest contribution to the international effort aimed at bringing nations closer together in a world of peace and justice and at promoting co-operation based upon mutual respect and the principles of interdependence in equality and dignity.
8.	With respect to the non-aligned movement, my country has since its independence joined in the defence of the principles and objectives of that movement. The work of the Sixth Conference of Heads of State or Government of Non-Aligned Countries, which met at Havana from 3 to 9 September, demonstrated to the world that the member countries, in spite of their differences, have decided to preserve their unity. We fully support the movement's initiatives aimed at establishing a new international economic order.
9.	The commitment of my Government to follow the objectives of national unity, equality and peace, strengthened by our will to remain neutral in our foreign relations, is a corner-stone of our policy, not only in order to maintain and preserve our sovereignty, territorial integrity and independence, but also to make more harmonious our hard-won independence in a genuine spirit of co-operation and understanding with all nations. The young Republic of Djibouti has firmly decided to build the foundations of its economic development.
10.	In acceding to international sovereignty on 27 June 1977, my country found itself confronted by various economic and financial difficulties, including, among others, the serious reduction in harbour and rail activities, our principal source of revenue. Apart from those difficulties, my country is particularly affected by the rapid increase in the prices of raw materials and manufactured goods.
11.	The trade situation has deteriorated especially since Djibouti does not export any goods, which further aggravates our trade-balance deficit. Indeed, we import most, if not all, of our needs. This economic dependence on foreign countries, coupled with the rising cost of transportation, places us in a difficult position and slows down our economic development. I do not wish to dwell on these points, but my country would like to be included in the list of the least developed countries, in view of its difficulties. My country is very appreciative of the support, both material and moral, that it has received from friendly countries since its independence. We should like to express our profound gratitude and appreciation for that help.
12.	One can only view the question of respect for human rights with bitterness and disappointment since these rights are not being respected in most countries. Our world, unfortunately, has not yet rid itself of this evil, which runs counter to the principle of respect for man. The essence of respect for human rights means that each person should enjoy political', social, economic and religious rights as a free person. It is for that purpose that the advocates of human rights should work, instead of for political or propaganda purposes. The right of people to fight for their most fundamental needs, to fight against ignorance, disease, the domination and exploitation of human beings, both abroad and at home, the pursuit of justice against racism, racial discrimination and apartheid must be a source of inspiration, respect and attention. Greater priority should be accorded to morality and to the exercise of moderation by all political figures. It is high time that all those who support peace heeded the appeal for help from the millions of victims who are living in abject poverty, the tens of millions of homeless refugees, the human beings in distress but receiving no help in Palestine, Lebanon, southern Africa, South-East Asia, the Horn of Africa and Latin America, before it is too late.
13.	How can we explain that virtually one third of the world's population suffers from famine, abject poverty and total wretchedness, crying out for help while some nations display their supremacy and power by spending billions of dollars on military prestige, thus accumulating an arsenal of armaments? How is it possible to explain this fact while the whole world is seeking peace and security?
14.	We find that some of us are bent on manufacturing and accumulating mountains of dangerous weapons, which are then sold to the countries of the third world. As a result our already limited resources are exhausted, our courage weakened and our unity shattered. In this unhappy state of affairs, the advantage always lies with those who manufacture these weapons.
15.	My country is proud to have directed its national policy towards providing for the well-being of everyone, within the limits and abilities of its resources, by protecting the fundamental social, economic, political and religious rights of all. It is by this sense of duty and by its contribution to the world action on human rights that the Republic of Djibouti, a land of exchanges and encounters, has legitimately assumed its part of international responsibility by offering hospitality to 30,000 refugees—between 10 and 15 per cent of its population—with whom it willingly shared its resources, though these may be limited, and this is done without any regret and in dignity. On this occasion, I should like to thank the countries and organizations which have given us their assistance and support. But in view of the economic difficulties which my country is experiencing and in the light of the increasing number of refugees, we wish to make a vigorous appeal to the international community to seek a final solution to this humanitarian problem.
16.	The Palestinian Diaspora has been a source of suffering for too long. The Palestinian is a man equal to any other. He has the right to a homeland. How can it be possible to settle this conflict or how is it possible to claim to have achieved a peaceful solution of the Middle East problem if this man, this Palestinian who is suffering, is ignored? Peace will come to the Middle East only if the inalienable national rights of the Palestinian people are fulfilled and if the Palestinian people find their land and their home again.
17.	The separate agreements between Egypt and Israel have been condemned by all the Arab countries because no peace is possible without the participation of the Palestinian people and their sole valid representative, the Palestine Liberation Organization [PLO]. On numerous occasions, the international community has condemned the illegal occupation of occupied Arab territories. It must require Israel to withdraw from all these territories, including the Holy City of Jerusalem, which must be surrendered unconditionally to Arab sovereignty. But since Israel, it would seem, possesses nuclear weapons, it is time for the Security Council to adopt a decision along these lines; it is time for world consensus to be translated into action.
18.	The problem of Lebanon cannot be isolated from the Middle East crisis. Continued acts of aggression by Israeli forces, the increase in the number of atrocities in southern Lebanon, the violent bombings and the heavy losses as a result of the infiltration of Israeli forces are all acts which flagrantly violate the United Nations Charter. It is disturbing to note that the international community, which is in favour of peace, remains passive before these gratuitous and deadly acts of aggression. It is therefore our duty to support our brothers, the people of Lebanon, in their struggle to defend their sovereignty and their national integrity.
19.	The policy of my Government has always been opposed to any form of racism, racial discrimination and apartheid. In this respect, it is with all our hearts that we give our support to the measures adopted by the United Nations to eliminate these evils. The international community should not lose its momentum in the moral and material support it gives to the objectives of the Declaration and Programme of Action to combat racism and racial discrimination adopted in 1978.' It is with satisfaction that we observe that these efforts have been crowned with success in some regions, where aggression has been resoundingly defeated. It is indeed satisfying to note that, through concerted efforts, the forces in favour of peace that are fighting for self- determination and national independence will always be victorious.
20.	The present situation in southern Africa has become for us all a source of concern and a disgrace to mankind. My Government has constantly denounced and condemned the policy of apartheid and of bantustanization, which is nothing other than a hideous attempt on the part of the South African regime to perpetuate its racist policy. The resolutions approved by the States Members of the United Nations for the purpose of imposing economic sanctions against South Africa have turned out to be ineffective, especially since several Member States are violating those resolutions for selfish reasons and do not live up to their commitments.
21.	The States Members of the United Nations which are in favour of peace should under no circumstances hesitate to exercise pressure on these racists. It is high time for the United Nations to consider more effective methods to weaken and wipe out the odious system of apartheid.
22.	My Government condemns and declares null and void the South African minority regime's unilateral decision to set up elections in Namibia from 4 to 8 December 1978 in violation and in disregard of Security Council resolutions 385 (1976) and 439 (1978), and its rejection of the Secretary-General's proposal to organize elections supervised and controlled by the United Nations.2 The constant South African defiance of world public opinion, by refusing to give to the Namibians their legitimate right to self-determination, is an act which constitutes a serious threat to world peace and security . My Government deplores and condemns the acts of violence perpetrated by South Africa against the Namibian people, and its policy of intimidation as well as the arbitrary detention of the leaders of the South West Africa People's Organization [SWAPO]. In order to be valid, any and every agreement must take into account all the conditions proposed by the Organization of African Unity [OAU] with regard to the decolonization of Namibia. These are: respect for territorial integrity, the liberation of all political prisoners, the return of all Namibians in exile, the withdrawal of all South African forces from the Territory, the recognition of SWAPO as the legitimate representative of the people of Namibia, and the holding of free elections under United Nations control.
23.	In Zimbabwe, the freedom fighters are engaged in a bitter war against the forces of domination and exploitation. The blocking of the transition and the transfer of power from the illegal and rebellious regime of Ian Smith to the puppet Government of Bishop Muzorewa was nothing more than a disguised and deliberate plan by the white minority, whose principal purpose was to divert world public opinion in order to perpetrate its supremacy over the overwhelming African majority.
24.	We do not see any prospect of success as long as the racists occupy more than a quarter of the seats in Parliament and retain control of the political machinery of power. Any proposal for constitutional changes in Zimbabwe must be designed to reduce the power of the white minority by bringing it to a proportionate level, which would result in a transfer of control to the hands of the people of Zimbabwe.
25.	In conformity with the resolutions of the OAU, we invite all States not to recognize the Government of Abel Muzorewa, and to refuse him any material or moral support. The overwhelming majority of African States, which has identified itself with the struggle for liberation and human rights in southern Africa, is opposed to such recognition. That majority is also opposed to any peace solution in Zimbabwe which does not include the full participation of the Patriotic Front. It is indeed regrettable that the unfortunate retention of Ian Smith as a minister, the state of martial law covering most of the country, the ill-treatment inflicted on hundreds of political prisoners, and the opposition to a genuinely democratic rule by the majority constitute serious factors blocking the way to a peaceful solution.
26.	As regards the question of Western Sahara, my Government reaffirms its position: the Saharan people have the right to express their opinion and their will in the exercise of their right of self-determination. We commend the Republic of Mauritania for its wise decision in the pursuit of peace in the region. We believe that an effort towards relaxation of the present tension in the region, in the quest for peace, is an act of wisdom. All the parties concerned should respect the resolutions of the OAU and of the United Nations.
27.	In conclusion I should like to say that we come here every year with the firm intention of participating in the efforts of this Assembly in order to find solutions to the numerous problems which preoccupy the entire world. It is in this spirit that we are gathered here in order to listen and exchange views in the hope of taking a step ahead in relation to last year. This is an encouraging start towards a goal which has yet to be reached. Thus, the latent desire to find the means of bringing about global peace and security should manifest itself in harmony here in this Assembly. Let us join our efforts for the fulfilment of our aspirations.